DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28, 30, 35-36, 39, 41-42, and 45 objected to because of the following informalities:
In claim 28, line 1 “a tube” should be changed to “an insertion tube” and in line 6 “an insertion tube” should be changed to “the insertion tube” for consistency since is it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth insertion tube.
In claim 28, line 4; “the torso” should be changed to “a torso”.
In claim 30, line 2, “an implantable device” should be changed to “the implantable device” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth implantable device.
In claim 35, line 3, “the patient” should be changed to “a patient”.
In claim 35, line 9, “the subject” and “a subject” should be changed to “the patient” for consistency with line 3 since is it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth patient.
In claim 35, line 6, “an insertion tube” should be changed to “the insertion tube” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth insertion tube.
In claim 36, line 3, “an implantable device” should be changed to “the implantable device” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth implantable device.
In claim 39, lines 1-2, “an implantable device” should be changed to “the implantable device” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth implantable device.
In claim 41, line 10, “a subject’s torso” should be changed “the subject’s torso” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth torso.
In claim 42, line 3, “an implantable device” should be changed to “the implantable device” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth implantable device.
In claim 45, lines 1-2, “an implantable device” should be changed to “the implantable device” because it is clear from the context of the claims and the specification that this limitation is referring to the previously set forth implantable device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, claim 35 recites the limitation “the interference of the implantable device with the electromagnetic field” in lines 15-16. However, no implantable device has previously been set forth and no interference due to the implantable device has previously been set forth. Therefore, these limitations lack sufficient antecedent basis. To overcome this rejection the Examiner recommends adding additional language to claim 35 similar to that found in claim 28, requiring that the processing circuitry receive information regarding an implantable device, the implantable device capable of interfering with the electromagnetic field.
Regarding claim 41, claim 41 recites the limitation “the interference of the implantable device with the electromagnetic field” in lines 16-17. However, no implantable device has previously been set forth and no interference due to the implantable device has previously been set forth. Therefore, these limitations lack sufficient antecedent basis. To overcome this rejection the Examiner recommends adding additional language to claim 35 similar to that found in claim 28, requiring that the processing circuitry receive information regarding an implantable device, the implantable device capable of interfering with the electromagnetic field.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-31, 33-37, 39, 41-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Besser et al. (US20180280093, hereafter Besser) and Charles (US20150272694).
Regarding claim 28, Besser discloses a tube positioning device (Besser, Para 38; “Disclosed herein is a system and method for guiding insertion of an insertable medical device (e.g., a tube, such as a feeding tube). The disclosed system may be used as an insertion device positioning guidance system”) comprising:
a processing circuitry configured to:
receive information regarding a reference sensor, the reference sensor capable of interfering with an electromagnetic field generated over the torso of the patient (Besser, Para 71; “The anatomic map may be generated based on signals received from reference sensor 204”);
receive signals relating to changes in the electromagnetic field, the changes caused by insertion of an insertion tube comprising an electromagnetic sensor (Besser, Para 72; “the anatomic map enables visualization of the location of an insertion device (having an electromagnetic sensor configured to sense and/or interfere with the electromagnetic field generated by the field generator) within a subject's body by computing and displaying a position of the inserted device vis-à-vis first and second anatomic locations 206 a and 206 b”);
normalize the received signals based on the information regarding the reference sensor and its interference with the electromagnetic field (Besser, Para 72; “the computing may include normalizing the position based at least on signals received from reference sensor 204 and plate sensor 208,”); and
determine the position of the insertion tube based on the normalized signal (Besser, Para 72; “the computing may include normalizing the position based at least on signals received from reference sensor 204 and plate sensor 208,”) (Besser, Para 56-72; discussing using a reference EM sensor to normalize the position signal of an insertion tube).
Besser does not clearly and explicitly disclose wherein the circuitry accounts for an implantable device rather than a reference sensor.
In an analogous surgical visualization system field of endeavor Charles discloses accounting for electrical interference from an implantable device when tracking using an electromagnetic tracking system (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras. In other embodiments, the electromagnetic noise caused by the surgical tool may be measured on the fly, and this noise may then be subtracted or otherwise compensated for when calculating the position of the surgical tool and/or camera”).
Charles is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that surgical tools include implantable device such as catheters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser wherein the circuitry additionally accounts for an implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 30, Besser as modified by Charles above discloses all of the limitations of claim 28 as discussed above.
Besser does not clearly and explicitly disclose wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device.
However Charles further discloses wherein receiving of information regarding an implantable device comprises measuring changes in an electromagnetic field caused by the implantable device, in absence of an insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device (Charles, Para 288; “electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras. In other embodiments, the electromagnetic noise caused by the surgical tool may be measured on the fly, and this noise may then be subtracted or otherwise compensated for when calculating the position of the surgical tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 31, Besser as modified by Charles above discloses all of the limitations of claim 30 as discussed above.
Besser does not clearly and explicitly disclose wherein the measuring of the changes in the electromagnetic field caused by the implantable device comprises identifying one or more characteristics of the interference.
However Charles further discloses measuring of changes in an electromagnetic field caused by an implantable device comprises identifying one or more characteristics of the interference (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the measuring of the changes in the electromagnetic field caused by the implantable device comprises identifying one or more characteristics of the interference in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 33, Besser as modified by Charles above discloses all of the limitations of claim 31 as discussed above.
Besser does not clearly and explicitly disclose wherein the processing circuitry is configured to identify operation of the implantable device based on the one or more characteristics of the interference.
However, Charles further discloses identifying operation of an implantable device based on one or more characteristics of interference (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the processing circuitry is configured to identify operation of the implantable device based on the one or more characteristics of the interference in order to reduce interference with electromagnetic tracking by allowing a known electromagnetic signature to be referenced as taught by Charles (Charles, Para 288).

Regarding claim 34, Besser as modified by Charles above discloses all of the limitations of claim 28 as discussed above.
Besser does not clearly and explicitly disclose wherein the receiving of the information regarding an implantable device comprises receiving information regarding the type of the implantable device, wherein the interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device.
However, Charles further discloses receiving of the information regarding a type of an implantable device, wherein interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the receiving of the information regarding an implantable device comprises receiving information regarding the type of the implantable device, wherein the interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device in order to reduce interference with electromagnetic tracking by allowing a known electromagnetic signature to be referenced as taught by Charles (Charles, Para 288).

Regarding claim 35, Besser discloses an insertion tube positioning system (Besser, Para 38; “Disclosed herein is a system and method for guiding insertion of an insertable medical device (e.g., a tube, such as a feeding tube). The disclosed system may be used as an insertion device positioning guidance system”) comprising:
an electromagnetic field generator configured to generate an electromagnetic field covering a treatment area (Besser, Para 39; “there is provided an insertion device positioning guidance system comprising: an electromagnetic field generator configured to generate an electromagnetic field covering a treatment area”); wherein said electromagnetic field generator is external to the patient (Besser, Para 23; “In some embodiments, the electromagnetic field generator is not in any physical contact with the patient. In some embodiments, the electromagnetic field generator is designed not to be in physical contact with the patient. In some embodiments, the electromagnetic field generator is not designed to be in direct or indirect physical contact with the patient”);
a registration sensor configured to mark one or more anatomic locations on the patient's torso (Besser, Para 39; “a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system”) (Besser, Para 71; “one or more registration sensors are positioned over the at least first and second anatomic locations. Optionally, the first anatomic location is the suprasternal notch and the second anatomic location is the xiphoid process”);
an insertion tube comprising an electromagnetic sensor, the electromagnetic sensor configured to cause changes in the electromagnetic field (Besser, Para 47; “a plurality of electromagnetic sensors, such as sensors 104, 106, and 108, to indicate a position of a tip sensor (located in a distal tip section of the insertion device) on an anatomical map (FIGS. 3A-B) of the region of interest 103 b (typically the subject's torso”) (Besser, Para 72; “the anatomic map enables visualization of the location of an insertion device (having an electromagnetic sensor configured to sense and/or interfere with the electromagnetic field generated by the field generator) within a subject's body by computing and displaying a position of the inserted device vis-à-vis first and second anatomic locations 206 a and 206 b”); and
a processing circuitry configured to:
generate an anatomical map of the subject's torso or match a subject's torso to a predefined anatomical map, based on the at least one anatomic location marked by the registration sensor (Besser, Para 47; “read signals obtained from the plate sensor, the reference sensor and the registration sensor, calculate a position and orientation thereof relative to said field generator, and generate the anatomic map representing the torso of the subject”),
receive signals relating to changes in the electromagnetic field, the changes caused by insertion of the insertion tube (Besser, Para 72; “the anatomic map enables visualization of the location of an insertion device (having an electromagnetic sensor configured to sense and/or interfere with the electromagnetic field generated by the field generator) within a subject's body by computing and displaying a position of the inserted device vis-à-vis first and second anatomic locations 206 a and 206 b”);
normalize the received signals, based on the information regarding to a device implanted into the subject and the interference of a reference sensor with the electromagnetic field (Besser, Para 72; “the computing may include normalizing the position based at least on signals received from reference sensor 204 and plate sensor 208,”); and
show on the map a path of insertion of the insertion tube; based on changes in the normalized signal (Besser, Para 39; “said processor/processing circuitry is further configured to facilitate visualization on the anatomic map of a position, orientation and path of a tip sensor, located in a distal tip section of the insertion device, with respect to the first and second anatomic locations, independent of the subject's movement and independent of deviations in the position and/or orientation of said field generator, thus determination of a successful medical procedure is facilitated”).
Besser does not clearly and explicitly disclose wherein the circuitry accounts for an implantable device rather than a reference sensor.
In an analogous surgical visualization system field of endeavor Charles discloses accounting for electrical interference from an implantable device when tracking using an electromagnetic tracking system (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras. In other embodiments, the electromagnetic noise caused by the surgical tool may be measured on the fly, and this noise may then be subtracted or otherwise compensated for when calculating the position of the surgical tool and/or camera”).
Charles is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that surgical tools include implantable device such as catheters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser wherein the circuitry additionally accounts for an implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 36, Besser as modified by Charles above discloses all of the limitations of claim 35 as discussed above.
Besser does not clearly and explicitly disclose wherein the processing circuit is configured to receive information regarding the implantable device of a patient and wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device.
However Charles further discloses wherein a processing circuit is configured to receive information regarding an implantable device of a patient and wherein the receiving of the information regarding an implantable device comprises measuring changes in an electromagnetic field caused by the implantable device, in absence of an insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device (Charles, Para 288; “electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras. In other embodiments, the electromagnetic noise caused by the surgical tool may be measured on the fly, and this noise may then be subtracted or otherwise compensated for when calculating the position of the surgical tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 37, Besser as modified by Charles above discloses all of the limitations of claim 36 as discussed above.
Besser does not clearly and explicitly disclose wherein the processing circuit is configured to receive information regarding the implantable device of a patient and wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device.
However Charles further discloses measuring of changes in an electromagnetic field caused by an implantable device comprises identifying one or more characteristics of the interference (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the processing circuit is configured to receive information regarding the implantable device of a patient and wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 39, Besser as modified by Charles above discloses all of the limitations of claim 36 as discussed above.
Besser does not clearly and explicitly disclose wherein the receiving of the information regarding an implantable device comprises receiving information regarding the type of the implantable device, wherein the interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device.
However, Charles further discloses receiving of the information regarding a type of an implantable device, wherein interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the receiving of the information regarding an implantable device comprises receiving information regarding the type of the implantable device, wherein the interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device in order to reduce interference with electromagnetic tracking by allowing a known electromagnetic signature to be referenced as taught by Charles (Charles, Para 288).

Regarding claim 41, Besser discloses a method for guiding insertion of an insertion tube into a subject (Besser, Para 38; “Disclosed herein is a system and method for guiding insertion of an insertable medical device (e.g., a tube, such as a feeding tube). The disclosed system may be used as an insertion device positioning guidance system”), the method comprising:
applying an electromagnetic field covering a torso of the subject (Besser, Para 39; “there is provided an insertion device positioning guidance system comprising: an electromagnetic field generator configured to generate an electromagnetic field covering a treatment area […] (specifically, the vector perpendicular to the subject's chest); a reference sensor configured to be positioned, within the treatment area, on the subject's torso”); utilizing an external electromagnetic field generator (Besser, Para 23; “In some embodiments, the electromagnetic field generator is not in any physical contact with the patient. In some embodiments, the electromagnetic field generator is designed not to be in physical contact with the patient. In some embodiments, the electromagnetic field generator is not designed to be in direct or indirect physical contact with the patient”),
marking at least one anatomic location on the subject's torso, utilizing a registration sensor (Besser, Para 39; “a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system”) (Besser, Para 71; “one or more registration sensors are positioned over the at least first and second anatomic locations. Optionally, the first anatomic location is the suprasternal notch and the second anatomic location is the xiphoid process”);
inserting into the subject the insertion tube, wherein the insertion tube comprises an electromagnetic sensor, the electromagnetic sensor configured to cause changes in the electromagnetic field (Besser, Para 47; “a plurality of electromagnetic sensors, such as sensors 104, 106, and 108, to indicate a position of a tip sensor (located in a distal tip section of the insertion device) on an anatomical map (FIGS. 3A-B) of the region of interest 103 b (typically the subject's torso”) (Besser, Para 72; “the anatomic map enables visualization of the location of an insertion device (having an electromagnetic sensor configured to sense and/or interfere with the electromagnetic field generated by the field generator) within a subject's body by computing and displaying a position of the inserted device vis-à-vis first and second anatomic locations 206 a and 206 b”); and
utilizing a processing circuitry to:
generate an anatomical map of the subject's torso or match a subject's torso to a predefined anatomical map, based on the at least one anatomic location marked by the registration sensor (Besser, Para 47; “read signals obtained from the plate sensor, the reference sensor and the registration sensor, calculate a position and orientation thereof relative to said field generator, and generate the anatomic map representing the torso of the subject”),
receive signals relating to changes in the electromagnetic field, the changes caused by insertion of the insertion tube (Besser, Para 72; “the anatomic map enables visualization of the location of an insertion device (having an electromagnetic sensor configured to sense and/or interfere with the electromagnetic field generated by the field generator) within a subject's body by computing and displaying a position of the inserted device vis-à-vis first and second anatomic locations 206 a and 206 b”);
normalize the received signals, based on the information regarding to a device implanted into the subject and the interference of a reference sensor with the electromagnetic field (Besser, Para 72; “the computing may include normalizing the position based at least on signals received from reference sensor 204 and plate sensor 208,”); and
show on the map a path of insertion of the insertion tube; based on changes in the normalized signal (Besser, Para 39; “said processor/processing circuitry is further configured to facilitate visualization on the anatomic map of a position, orientation and path of a tip sensor, located in a distal tip section of the insertion device, with respect to the first and second anatomic locations, independent of the subject's movement and independent of deviations in the position and/or orientation of said field generator, thus determination of a successful medical procedure is facilitated”).
Besser does not clearly and explicitly disclose wherein the circuitry accounts for an implantable device rather than a reference sensor.
In an analogous surgical visualization system field of endeavor Charles discloses accounting for electrical interference from an implantable device when tracking using an electromagnetic tracking system (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras. In other embodiments, the electromagnetic noise caused by the surgical tool may be measured on the fly, and this noise may then be subtracted or otherwise compensated for when calculating the position of the surgical tool and/or camera”).
Charles is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that surgical tools include implantable device such as catheters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser wherein the circuitry additionally accounts for an implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 42, Besser as modified by Charles above discloses all of the limitations of claim 41 as discussed above.
Besser does not clearly and explicitly disclose wherein the processing circuit is configured to receive information regarding the implantable device of a patient and wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device.
However Charles further discloses wherein a processing circuit is configured to receive information regarding an implantable device of a patient and wherein the receiving of the information regarding an implantable device comprises measuring changes in an electromagnetic field caused by the implantable device, in absence of an insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device (Charles, Para 288; “electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras. In other embodiments, the electromagnetic noise caused by the surgical tool may be measured on the fly, and this noise may then be subtracted or otherwise compensated for when calculating the position of the surgical tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the receiving of the information regarding an implantable device comprises measuring changes in the electromagnetic field caused by the implantable device, in absence of the insertion tube, as compared to a baseline electromagnetic field measured in absence of the implantable device in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 43, Besser as modified by Charles above discloses all of the limitations of claim 42 as discussed above.
Besser does not clearly and explicitly disclose wherein the measuring of the changes in the electromagnetic field caused by the implantable device comprises identifying one or more characteristics of the interference.
However Charles further discloses measuring of changes in an electromagnetic field caused by an implantable device comprises identifying one or more characteristics of the interference (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the measuring of the changes in the electromagnetic field caused by the implantable device comprises identifying one or more characteristics of the interference in order to reduce interference with electromagnetic tracking as taught by Charles (Charles, Para 288).

Regarding claim 45, Besser as modified by Charles above discloses all of the limitations of claim 42 as discussed above.
Besser does not clearly and explicitly disclose wherein the receiving of the information regarding an implantable device comprises receiving information regarding the type of the implantable device, wherein the interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device.
However, Charles further discloses receiving of the information regarding a type of an implantable device, wherein interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the receiving of the information regarding an implantable device comprises receiving information regarding the type of the implantable device, wherein the interference of the implantable device with the electromagnetic field is assessed based on the type of the implantable device in order to reduce interference with electromagnetic tracking by allowing a known electromagnetic signature to be referenced as taught by Charles (Charles, Para 288).

Claims 29, 32, 38, 40, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Besser and Charles as applied to claim 28, 31, 35, and 41 above, and further in view of Loring et al. (US20210282717, hereafter Loring).
Regarding claim 29, Besser as modified by Charles above discloses all of the limitations of claim 28 as discussed above.
Besser as modified by Charles above does not clearly and explicitly disclose wherein the implantable device is a ventricular assist device.
In an analogous patient diagnostic field of endeavor Loring discloses accounting for electromagnetic interference from a ventricular assist device (Loring, Para 18-25; “The systems and methods disclosed herein provide a solution to electromagnetic interference (EMI) that can occur […] when a patient is simultaneously using a circulatory support device […] The LVAD can generate high-frequency noise artifacts […] to reduce electromagnetic interference produced by a circulatory support device 116 of the patient 102, resulting in a filtered signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the implantable device is a ventricular assist device in order to account for electromagnetic interference due to a ventricular assist device as taught by Loring (Loring, Para 3).

Regarding claim 32, Besser as modified by Charles above discloses all of the limitations of claim 31 as discussed above.
Besser as modified by Charles above does not clearly and explicitly disclose wherein the implantable device is a periodically operating device.
In an analogous patient diagnostic field of endeavor Loring discloses accounting for electromagnetic interference from a periodically operating device (Loring, Para 18-25; “The systems and methods disclosed herein provide a solution to electromagnetic interference (EMI) that can occur […] when a patient is simultaneously using a circulatory support device […] The LVAD can generate high-frequency noise artifacts […] to reduce electromagnetic interference produced by a circulatory support device 116 of the patient 102, resulting in a filtered signal”).
Loring is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that an LVAD falls within the scope of a periodically operating device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the implantable device is a ventricular assist device in order to account for electromagnetic interference due to a ventricular assist device as taught by Loring (Loring, Para 3).

Regarding claim 38, Besser as modified by Charles above discloses all of the limitations of claim 35 as discussed above.
Besser does not clearly and explicitly disclose wherein the processing circuitry is configured to identify operation of the implantable device based on the one or more characteristics of the interference.
However, Charles further discloses identifying operation of an implantable device based on one or more characteristics of interference (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the processing circuitry is configured to identify operation of the implantable device based on the one or more characteristics of the interference in order to reduce interference with electromagnetic tracking by allowing a known electromagnetic signature to be referenced as taught by Charles (Charles, Para 288).
Besser as modified by Charles above does not clearly and explicitly disclose wherein the implantable device is a periodically operating device.
In an analogous patient diagnostic field of endeavor Loring discloses accounting for electromagnetic interference from a periodically operating device (Loring, Para 18-25; “The systems and methods disclosed herein provide a solution to electromagnetic interference (EMI) that can occur […] when a patient is simultaneously using a circulatory support device […] The LVAD can generate high-frequency noise artifacts […] to reduce electromagnetic interference produced by a circulatory support device 116 of the patient 102, resulting in a filtered signal”).
Loring is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that an LVAD falls within the scope of a periodically operating device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the implantable device is a ventricular assist device in order to account for electromagnetic interference due to a ventricular assist device as taught by Loring (Loring, Para 3).

Regarding claim 40, Besser as modified by Charles above discloses all of the limitations of claim 35 as discussed above.
Besser as modified by Charles above does not clearly and explicitly disclose wherein the implantable device is a ventricular assist device.
In an analogous patient diagnostic field of endeavor Loring discloses accounting for electromagnetic interference from a ventricular assist device (Loring, Para 18-25; “The systems and methods disclosed herein provide a solution to electromagnetic interference (EMI) that can occur […] when a patient is simultaneously using a circulatory support device […] The LVAD can generate high-frequency noise artifacts […] to reduce electromagnetic interference produced by a circulatory support device 116 of the patient 102, resulting in a filtered signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the implantable device is a ventricular assist device in order to account for electromagnetic interference due to a ventricular assist device as taught by Loring (Loring, Para 3).

Regarding claim 44, Besser as modified by Charles above discloses all of the limitations of claim 41 as discussed above.
Besser does not clearly and explicitly disclose wherein the processing circuitry is configured to identify operation of the implantable device based on the one or more characteristics of the interference.
However, Charles further discloses identifying operation of an implantable device based on one or more characteristics of interference (Charles, Para 288; “Yet another approach involves characterizing the electromagnetic interference caused by a given powered surgical tool, and then using that characterization to subtract out the interference from the electromagnetic tracking signal. For example, in some embodiments, the electromagnetic signatures for a surgical tool may be known in advance, and this signal may be accounted for when electromagnetically tracking the positions of the tool and/or cameras”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the processing circuitry is configured to identify operation of the implantable device based on the one or more characteristics of the interference in order to reduce interference with electromagnetic tracking by allowing a known electromagnetic signature to be referenced as taught by Charles (Charles, Para 288).
Besser as modified by Charles above does not clearly and explicitly disclose wherein the implantable device is a periodically operating device.
In an analogous patient diagnostic field of endeavor Loring discloses accounting for electromagnetic interference from a periodically operating device (Loring, Para 18-25; “The systems and methods disclosed herein provide a solution to electromagnetic interference (EMI) that can occur […] when a patient is simultaneously using a circulatory support device […] The LVAD can generate high-frequency noise artifacts […] to reduce electromagnetic interference produced by a circulatory support device 116 of the patient 102, resulting in a filtered signal”).
Loring is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that an LVAD falls within the scope of a periodically operating device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the implantable device is a ventricular assist device in order to account for electromagnetic interference due to a ventricular assist device as taught by Loring (Loring, Para 3).

Regarding claim 46, Besser as modified by Charles above discloses all of the limitations of claim 41 as discussed above.
Besser as modified by Charles above does not clearly and explicitly disclose wherein the implantable device is a ventricular assist device.
In an analogous patient diagnostic field of endeavor Loring discloses accounting for electromagnetic interference from a ventricular assist device (Loring, Para 18-25; “The systems and methods disclosed herein provide a solution to electromagnetic interference (EMI) that can occur […] when a patient is simultaneously using a circulatory support device […] The LVAD can generate high-frequency noise artifacts […] to reduce electromagnetic interference produced by a circulatory support device 116 of the patient 102, resulting in a filtered signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Besser as modified by Charles above wherein the implantable device is a ventricular assist device in order to account for electromagnetic interference due to a ventricular assist device as taught by Loring (Loring, Para 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN DENNY LI/Examiner, Art Unit 3793